 Case 2:18-cr-00703-JMV Document 124 Filed 03/15/21 Page 1 of 1 PageID: 825



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                       973-645-2700
                                                             Newark, New Jersey 07102


                                                             March 12, 2021
BY ECF
The Hon John Michael Vazquez
District Court Judge
United States Courthouse and Post Office
Newark, New Jersey 07102

                 Re: U.S. v. Michael Healy et al., Crim. No. 18-703

Dear Judge Vazquez:

       The Government is respectfully requesting additional time to respond to
defendant Michael Healy’s recent motion filed in this matter (Dkt. No. 113). The
Court has issued a scheduling order calling for the Government to respond by
March 23, 2021. Since the filing of the motion on February 24, 2021, the
Government has granted, at counsels’ request, an additional extension for Mr.
Healy to submit his mitigation information to the Acting United States Attorney
for the District of New Jersey. That deadline was previously extended from
January 20, 2021 to March 30, 2021. Now the Government has extended the
deadline once again to June 30, 2021. In light of that extension, defense
counsel for Mr. Healy have graciously consented to the Government’s request
for additional time to answer the present motion, which appears to be a case of
first impression, necessitating further time to respond. The Government
requests until April 30, 2021 for its response.* Thank you for your consideration
in this matter.
                                            Very truly yours,

                                                             RACHAEL A. HONIG
                                                             Acting United States Attorney

                                                             S//Robert Frazer
                                                             By: Robert Frazer
                                                                 Naazneen Khan
                                                             Assistant U.S. Attorneys
cc. Stephen Turano, Esq.
Thomas Ambrosio, Esq.

                       *Request granted.
                       The Government's response shall be due
                       4/30/21. Any reply will be due by 4/17/21.

                                                                                                   3/15/21
